Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 20, 1975 (the date on the clerk’s extract is April 25, 1975), convicting him of burglary in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reducing the conviction of grand larceny in the third degree to one of petit larceny. As so modified, judgment affirmed. Defendant correctly contends that the proof submitted by the People was insufficient to establish that he had stolen property having an aggregate market value in excess of $250 at the time of theft, as required for a conviction of grand larceny in the third degree (see Penal Law, § 155.30; cf. People v Bell, 55 AD2d 624). The evidence presented did establish the crime of petit larceny. There is no need to remand for resentence since defendant has already served the maximum time to which he could be sentenced on the petit larceny conviction (see Penal Law, §§ 155.25, 70.15; cf. GPL 470.20, subd 4). We have examined defendant’s other contentions and find them to be without merit. Damiani, J. P., Hawkins, Suozzi and O’Connor, JJ., concur.